Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites “a foaming agent” and “a second foaming agent.”  Claims 18 and 19 recite a “first foaming agent” with no antecedent basis for such a term.  Examiner assumes this is the “foaming agent” in Claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being antipated by Ben Lulu (US 2010/0247702).
Regarding Claims 14-18, Ben Lulu teaches a system for forming a foam (See pages 1-2, paragraph [0020], teaching a system for producing a controlled foam), the system comprising:
(a)    a foam generator [140];
(b)    an air supply conduit [114] for introducing air into the foam generator [140] (See page 4, paragraph [0074] and Fig. 3, wherein air provided in a pipe, i.e. air supply 
(c)    a flow metering system [140] configured to introduce additive materials from containers ([160],[162],[166]), wherein each container is provided with a respective pump [161],[163],[167] to control each additive as desired into the foam generator [140] via blended stream conduit [144] (See page 4, paragraphs [0068]-[0070] and Figs. 1 and 3, wherein three separate containers, containing additives as desired, may each be controllably supplied to the foaming cannon via their individual pumps [161],[163],[167]; Examiner submits such a system is a “flow metering system” as claimed);  
(d)    a controller [99] which communicates with the flow metering system to selectively change the relative amounts from each of the containers that are introduced directly or indirectly into the foam generator [140] (See page 1, paragraph [0001], page 2, paragraph [0023] and page 4, paragraphs [0068]-[0070], wherein control unit [99] controls flow amounts, via pumps [161],[163],[167], supplied from each container to foam cannon [140] as selected by a user; it is clear such parameters may be selectively changed by a user as desired).
Ben Lulu teaches soap as an additive but fails to specifically teach fatty alcohol, alkyl sulfate surfactant, and stable/unstable soaps.  However, the foaming agents and fatty alcohol are not part of the claimed system, but are only materials worked on thereby. Note that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  An apparatus need merely be capable of performing the claimed functions on .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Lulu as applied to Claim 14, and further in view of Welker et al. (US 2010/0246312).
Regarding Claims 19 and 20, Ben Lulu teaches the method of Claim 14 as described above.  Ben Lulu further teaches each container [160],[162],[166] has a flow control device [161],[163],[167] utilizing a pump on its way to blended line [144] (See Fig. 3).  Ben Lulu fails to specifically these flow control devices utilize a valve.  However, valves are standard in flow control, and Welker et al. teaches a similar foaming system wherein a supplied additive material has a supply pump and flow meter to supply an additive to a foam generator, and wherein the system also contains a valve [262] to prevent flow to the pump, a supply valve [270] to recirculate or supply the additive and a check valve [272] prior to the mixing point (See Fig. 2 and page 4, paragraph [0039]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SCOTT W DODDS/Primary Examiner, Art Unit 1746